Title: From George Washington to Comfort Sands, 16 September 1782
From: Washington, George
To: Sands, Comfort


                  
                     
                     Head Quarters Verplanks Point Gentlemen
                     16th Septemr 1782
                  
                  By my letter of the 25th ulto informing you that the Army was about to take the Feild, and pointing out its disposition—I imagined you would have understood that a proportion of Hospital Stores was as necessary as that of other Species of supplies, and that a magazine of them would have been established in the Vicinity of the main Army, not only for the accommodation of the sick in the Feild, but for that of Officers who may chuse to commute their Rations—I am informed that is not the case, and that the nearest issuing Store of Hospital supplies is at New Windsor.  I am therefore, as I am authorized by the tenor of the Contract, for the moving Army, to desire you to bring down a proper supply of those Articles to a place as near and convenient to the main Army as possible.  I am Gentlemen Yr most obt Servt
                  
                     Go: Washington
                  
               